DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 06/03/2022, in response to claims 1-6 rejection from the non-final office action (03/03/2022), by amending claim 1 and cancelling claim 5 is entered and will be addressed below.
The examiner notices Applicants incorporated the cancelled claim 5 into claim 1.
Election/Restrictions
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
The newly added limitatoins “such that an amount of radiant heat radiated from the ceiling plate toward the target substrate is changed“, when the distance between the stage and the ceiling plate is changed, the “an amount of radiant heat radiated from the ceiling plate toward the target substrate“ is intrinsically changed as physical law of heat radiation is a function of distance (an inverse square law).

The “a first temperature unit” “a second temperature unit” in claim 1 refers to the temperature response to the temperature change to the stage heater or to the ceiling plate heater (see [0046]) of the substrate. This is a property of the apparatus. This is NOT a physical structure nor a portion of the controller program.

The “a controller configured to control … control the temperature of the target substrate in a temperature unit finer than the first temperature unit such that the measured temperature of the target substrate reaches a target temperature by controlling a temperature of the ceiling plate heater in a second temperature unit”, as explained in Fig. 4 and [0046]. Applicants explained this is partly a result of the distance between the ceiling plate heater and the stage. This is also due to the fact the heat capacity of the stage, particularly with the chiller circuit 40, is much larger than the heat capacity of the gas in the vacuum chamber (the large heat capacitance of the stage because it is solid material (metal and ceramic and Galden coolant), both have much larger heat capacitance than the gas and the ceiling plate heater 13a. The lower the pressure, the less heat transfer through the processing space S and a larger temperature gradient from the ceiling plate heater to the stage).

The “A film forming apparatus for forming a polymer film on a target substrate by a deposition polymerization” of claim 1, the feed material and the product produced is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
 
The ” the temperature unit finer than the first temperature unit is a temperature unit of 0.1 degrees C or less” of claim 6, as the response depends on the thermal mass ratio between the stage as well as the distance between the stage and ceiling, the gas inside the vacuum chamber, this is operational dependent response.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki et al. (US 6232248, hereafter ‘248), in view of Kohara et al. (US 5918111, hereafter ‘111) and Collins et al. (US 20080179288, hereafter ‘288). (US 20110114017, hereafter ‘017, is evidenced of the thicker susceptor’s longer response time).
‘248 teaches some limitations of:
Claim 1: Single-substrate-heat-processing (title), Metal Organic Chemical Vapor Deposition (col. 1, lines 12-13, capable of polymerization by feeding appropriate source gas, the claimed “A film forming apparatus for forming a polymer film on a target substrate by a deposition polymerization, comprising”):
A disc-like work table 114 made of a nonconductive material, e.g., alumina, is arranged within the process chamber 104. The semiconductor wafer W as a target substrate can be placed on the work table 114 (Fig. 11, col. 14, lines 50-53, the claimed “a stage provided inside a processing container in which the target substrate is accommodated, the target substrate being placed on the stage”);
A resistance heater 120 made of carbon and coated with, for example, SiC is embedded in the work table 114 so as to heat the semiconductor wafer W placed thereon to a desired temperature. A thin electrostatic chuck 124 made of a ceramic material is arranged on the work table 114. An electrode 122 formed of a copper plate or the like is buried in the electrostatic chuck 124. The wafer W is pulled by Coulomb's force generated from the electrostatic chuck 124 so as to be supported on the upper surface of the work table 114 (col. 14, line 64 to col. 15, line 6, the claimed “a stage heater provided inside the stage and configured to heat the target substrate placed on the stage”);
the light radiating mechanism 156 includes mainly a substantially spherical mercury-sealed lamp 158 having mercury sealed therein for emitting ultraviolet rays UV and a substantially spherical infrared lamp 160 for emitting infrared rays IR (col. 16, lines 4-8), light is transmitted through the transmitting window 148 made of quartz (col. 16, lines 59-60, the claimed “a ceiling plate heater provided in a ceiling plate of the processing container to face the stage”);
the infrared lamp 160 is used for heating a metal oxide film, which is a target substrate. Therefore, the power source 166 of the infrared lamp 160 and the power source 120A of the resistance heater 120 on the side of the work table 114 are controlled by the common temperature controller 51 (col. 16, lines 13-18), The power supply to the lamps 50 can be controlled individually by a controller 51, making it possible to set the temperature of the wafer W and the metal oxide film formed on the wafer W at an optional desired value (col. 7, lines 44-27, the claimed “and a controller configured to: control a temperature of the target substrate in a first temperature unit by controlling a temperature of the stage heater in the first temperature unit; and control the temperature of the target substrate in a temperature unit finer than the first temperature unit by controlling a temperature of the ceiling plate heater in a second temperature unit” as the work table has much larger heat capacity than the processing gas in the vacuum chamber, see claim interpretation above. ‘017 is cited for “a too thick susceptor has relatively large heat capacity, inevitably increasing time for the susceptor 102 to reach a predetermined temperature … In a case where the susceptor is too thin …” [0048], 5th sentence, ‘017’s susceptor 102 is very thin, the thick work table 114 of ‘248 would have a slower response and corsequently a slower temperature response relative to the lamps).

‘248 teaches that The power supply to the lamps 50 can be controlled individually by a controller 51, making it possible to set the temperature of the wafer W and the metal oxide film formed on the wafer W at an optional desired value (col. 7, lines 44-27) requires a temperature sensor. However, ‘248 is silent on where the sensor is located. ‘248 does not teach the limitations of:
Claim 1: (1A) a sensor provided inside the stage and configured to measure a temperature of the target substrate;
(1B) a lifting mechanism configured to change a distance between the stage and the ceiling plate by moving the stage upward and downward;
(1C) acquire the temperature of the target substrate measured by the sensor;
(control the temperature of the target substrate in a temperature unit finer than the first temperature unit) such that the measured temperature of the target substrate reaches a target temperature (by controlling a temperature of the ceiling plate heater in a second temperature unit);
(1D) control the temperature of the target substrate in the temperature unit finer than the first temperature unit by further controlling the lifting mechanism to change the distance between the stage and the ceiling plate such that an amount of radiant heat radiated from the ceiling plate toward the target substrate is changed.  

‘111 is an analogous art in the field of Apparatus For Manufacturing Chalcopyrite Semiconductor Thin Films (title) a mechanism for measuring a temperature of the heated substrate is a thermo-couple or an apparatus for measuring intensity of infrared radiation (col. 4, lines 13-16). ‘111 teaches that the substrate temperature was measured from the back side of the substrate with the thermo-couple 6 installed in the substrate holder (Fig. 1, col. 7, lines 36-38, note the thermocouple 6 is inside the substrate support 2, in contrast to other temperature sensor locations in Figs. 4-5).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a thermocouple installed in the substrate holder, as taught by ‘111, to the work table 114 of ‘248 (the limitations of 1A and 1C), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘288 is an analogous art in the field of PROCESS FOR WAFER BACKSIDE POLYMER REMOVAL (title), the carbon-containing process gases tend to form polymer precursors in the plasma, which can leave a polymer residue on the front side of the wafer and on the exposed portion of the backside of the wafer ([0002], 4th sentence), A workpiece such as semiconductor wafer 118 can be supported with a center portion of its backside resting on the pedestal 112 ([0039], 5th sentence), an electrical heating element 150 inside the pedestal 112 ([0043]), in FIG. 3, or radiant lamps (not shown) above the ceiling may be employed ([0070]). ‘288 teaches that the pedestal 112 is supported on a lift member 114 elevated and lowered by a lift actuator 116 ([0039], 4th sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added lift actuator 116 that elevated and lower the pedestal 112, as taught by ‘288, to the work table 114 of ‘248 (the limitations of 1B and 1D, the latter an intrinsic result of the changing distance), for the purpose of cleaning backside of wafer, as taught by ‘288.

Note ‘288 teaches all limitations of claim 1 except for a controller. The rejection can alternatively be made as ‘288 in view of ‘248 and ‘111.

The portion of claim 6: “whereon the first temperature unit and the second temperature unit are a unit of 1 degree C, respectively” is a design parameter, and controller internal logic intrinsically having a representation corresponds to such unit (all unit are digitized or, in the case of analog computer, correspondingly represented).

The other part of the claim 6: “and the temperature unit finer than the first temperature unit is a temperature unit of 0.1 degrees C or less”, ‘248 shows a large work table 114, the ratio of temperature change/response also depends on the operation condition such as gas and vacuum level. It is obvious to operate at reach this ratio of temperature change/response to 1/10 of the stage heater.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘248, ‘111, and ‘288, as being applied to claim 1 rejection above, in view of Griffiths et al. (US 6133550, hereafter ‘550).
‘248 also teaches lamps 158A and 160A on the side of the chamber (Fig. 18) but does not expressly teach the combining of Fig. 18 and Fig. 11.
 
The combination of ‘248, ‘111, and ‘288 does not teach the limitations of:
Claim 2: the ceiling plate heater is divided into a plurality of heaters in at least one of a radial direction and a circumferential direction of a circle centered at a central axis of the target substrate, and
the controller is configured to independently control a temperature of each of the plurality of divided ceiling plate heaters in the second temperature unit.
Claim 3: further comprising: a sidewall heater provided on a sidewall of the processing container,
wherein the controller is configured to control the temperature of the target substrate in the temperature unit finer than the first temperature unit by a radiant heat radiated through the sidewall by further controlling a temperature of the sidewall heater in the second temperature unit.
Claim 4: the sidewall heater is divided into a plurality of heaters in a circumferential direction of a circle centered at a central axis of the target substrate, and
the controller is configured to independently control a temperature of each of the plurality of divided sidewall heaters in the second temperature unit.

‘550 is an analogous art in the field of Apparatus For Thermal Processing Of Semiconductor Substrates (title) useful for chemical vapor deposition processing (claim 7 of ‘550). ‘550 teaches that The base 121, side walls 122 and top 123 of furnace 110 may each be provided with heaters 140 (not all shown), such as resistance heaters, to heat isothermal cavity 120 to a substantially constant processing temperature. Heaters 140 can be segmented as shown by segments 140A, 140B, and 140C, and the segments may be individually controlled by controller 142 to provide greater control over the temperature of cavity 120 and to provide uniform temperature over the surface of semiconductor wafer 135 after semiconductor wafer carrier 130 and semiconductor wafer 135 have been inserted into cavity 120 (Fig. 1, col. 8, lines 7-18), Resistively heated elements or infrared heat lamps may be used for this purpose (col. 14, lines 3-4, and throughout ‘550). Note ‘550 also teaches cylindrical chamber (Figs. 5-6).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted individually controlled IR heater segments 140A-C of ‘550 to the ceiling and to each of the lateral sides of the chamber 104 of ‘248, for the purpose of providing greater control over the temperature and uniform temperature, as taught by ‘550 (col. 8, lines 14-15). Note it would have been obvious to change the shape of the chamber 104 of ‘248 into cylindrical and the imported IR lamps from each side would be “in a circumferential direction of a circle centered at the central axis”, and the finer control is evidenced by ‘017 as discussed above.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
In regarding to the rejection of previous claim 5, now incoprated into claim 1, over ‘248, ‘111, and ‘288, Applicants argue that ‘288 merely disclose that the lift member 114 is elevated and lowered by the lift actuator, does not teach “controlling the lifting mechanism to change the distance between the stage and the ceiling plate such that an amount of radiant heat radiated from the ceiling plate toward the target substrate is changed” of amended claim 1, see page 12.
This argument is found not persuasive.
It appears Applicants are either attacking reference individually or arguing the the controller design purpose is part of the structure limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘248 in view of ‘111 and ‘288. ‘248 teaches a stage heater and ceiling plate heater which has finer temperture incremental change than the stage heater. By incorprating the lifting mechanism of ‘288 into ‘248, the combined apparatus is capable of changing the distance between the stage and the ceiling plate.
The controller is sending signal to the lifting mechanism to raise or lower the stage. It does not know the purpose of the lifting is “to change the distance between the stage and the ceiling plate such that an amount of radiant heat radiated from the ceiling plate toward the target substrate is changed”. 
On the other hand, because the stage heater and the ceiling plate heater of ‘248, the lifting mechanism instrinsically produces the natural law of “an amount of radiant heat radiated from the ceiling plate toward the target substrate is changed”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1768752 (published 1930) that “This is the indirect heating action of the oven. It renders the operation of the oven more steady and uniform but is slow in response to regulation” (page 3, lines 13-15).

US 4755483 is cited for ceiling lamp, heater in stage 16 (Fig. 1). US 5654904 is cited for ceiling lamps in various zones (Figs. 1 and 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716